          Case 1:18-cv-02921-JMF Document 673 Filed 12/03/19 Page 1 of 4



December 3, 2019

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
U.S. District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

        RE:      Motion for Leave to File Sur-reply in Support of Sanctions in
                 State of New York, et al. v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman:

         The New York Immigration Coalition Plaintiffs (“NYIC Plaintiffs”) respectfully submit
this letter pursuant to the Court’s Order dated November 26, 2019, ECF 670.

      Defendants’ Letter to Plaintiffs dated November 25, 2019 (“Defendants’ Letter”) and the
accompanying newly-produced documents, see ECF 669-1, establish four critical points.

        1. Defendants have acknowledged that their document productions may still be
incomplete as of today, more than one year after the end of trial. See id. at 2 (acknowledging
possibility that, beyond latest untimely-disclosed documents, “other documents were similarly
inadvertently omitted from production”). While the Federal Rules governing discovery “do not
require perfection,” Defs.’ Sur-Reply in Opp. to Sanctions (“Defs.’ Surreply”), ECF 667, at 6,
they certainly impose “‘a heightened duty of candor.’” Jianjun Chen v. 2425 Broadway Chao
Rest., LLC, 331 F.R.D. 568, 571 (S.D.N.Y. 2019) (quoting Kosher Sports, Inc. v. Queens
Ballpark Co., LLC, No. 10-cv-2618, 2011 WL 3471508, at *7 (E.D.N.Y. Aug. 5, 2011)). This is
not Defendants’ first omission. Far from it.

        2. Defendants neither affirmatively disclosed their previously-discovered omissions nor
willingly corrected them. Rather, Plaintiffs’ motion for sanctions directly challenged the
completeness of the productions from the custodians who are the subject of these untimely
productions, while Defendants repeatedly insisted that these challenges were without merit, and
only belatedly produced such materials.1 Defendants’ “aggressively willful . . . repeated
representations of full production” over Plaintiffs’ “repeated demonstrations of incomplete
compliance” constitute evidence of sanctionable bad faith. Metro. Opera Ass’n, Inc. v. Local
100, Hotel Employees & Rest. Employees Int’l Union, 212 F.R.D. 178, 221-22 (S.D.N.Y. 2003).

       And Defendants now admit that several recently-discovered documents were, in fact,
located on personal devices. Defs.’ Surreply, ECF 667, at 3 (Gore), 5 (Davidson). This
contradicts Defendants’ previous assurances during discovery that searches of “personal devices
or accounts” were unnecessary because “no custodians ha[d] responsive documents or
communications that were not also present in their government email addresses.” Ex. G, Email

1
  See, e.g., NYIC Pls.’ Mot. for Sanctions, ECF 635 & NYIC Pls.’ Surreply in Support of Sanctions, ECF 665
(challenging completeness of productions from current Census Bureau Chief of Staff Christa Jones, Acting Assistant
Attorney General for Civil Rights John Gore, and Commerce General Counsel Peter Davidson).

                                                        1
           Case 1:18-cv-02921-JMF Document 673 Filed 12/03/19 Page 2 of 4



from Stephen Ehrlich, Aug. 10, 2018. See also Ex. H, Email from Kate Bailey, Aug. 15, 2018
(affirming “DOC employees are instructed to copy or forward to government email addresses
any government communications sent or received from personal email addresses”).2 In light of
Defendants’ apparent misinformation to their own counsel (and to the Court), Defendants’
current assertion that no other relevant documents exist on their custodians’ personal devices, see
Defs.’ Surreply, ECF 667, at 3, 5, is not sufficient.

        3. Defendants’ belated production of documents from Christa Jones indicate that she
played a larger role preparing Secretary Ross’s decisional memo than previously understood. As
noted in the motion for sanctions, Census Bureau Chief Scientist John Abowd testified that Jones
“communicated” the Census Bureau’s “suggestions” regarding a draft of Secretary Ross’s
Decisional Memorandum to Commerce. See Ex. 27 to Pls.’ Mot. for Sanctions, ECF 635-1, at
172-73. While Defendants previously maintained that “[n]o evidence supports the claim that
relevant communications of Christa Jones are absent from the administrative record,” Defs.’
Opp. Br., ECF 648, at 14, that was incorrect. The latest documents reflect that Jones received
the draft memo directly from then-Commerce Deputy General Counsel (now Commerce Chief of
Staff) Michael Walsh via email on March 25, 2018. See ECF 669-1 at 26. And while Dr.
Abowd testified he believed that there “were no e-mail correspondences” regarding the Bureau’s
suggestions, Ex. 27 to Pls.’ Mem. in Support of Sanctions, ECF 635-1, at 172-73, Jones in fact e-
mailed comments (redacted on the basis of deliberative privilege) directly to Walsh on March 26,
2018. See ECF 669-1 at 20. Walsh then forwarded those comments to James Uthmeier in the
Commerce General Counsel’s office. See ECF 669-1 at 1.

         None of these documents (listed as nos. 1, 8, and 11 on Defendants’ latest Privilege Log,
see ECF 669-1 at 3-4) were previously produced or even logged in this litigation despite being in
the possession of multiple custodians, including Jones, Walsh, and Uthmeier. Because Jones has
acknowledged she had many conversations about the citizenship question with Thomas Hofeller
and his business partner Dale Oldham, see Pls.’ Surreply, ECF 665, at 2, her participation in this
critical phase of drafting of the Decisional Memo is of significant interest in determining the true
decisionmaking process and formulation of the VRA rationale.

        As requested in the Motion for Sanctions, the Court should compel production of all
documents reflecting Jones’ participation in the drafting over Defendants’ assertion of
deliberative process (and any other) privilege. See generally ECF 635, at 28-30 & Exs. 46
& 47.3




2
  Exhibits to NYIC Plaintiffs’ initial motion for sanctions are designated sequentially by number, from Exhibits 1 to
49. See ECF 635-1 to 635-5. Exhibits to Plaintiffs’ Reply Brief are designated numerically by number, starting
from Reply Exhibits 1 through 3. See Reply Exhibits, ECF 654-1 to 654-3. Exhibits to NYIC Plaintiffs’ Surreply
and this Letter are designated sequentially by letter, from Exhibits A to H. See ECF 665-1 to 665-6, and attached
Exhibits G and H.
3
 NYIC Plaintiffs are submitting with this letter an updated version of Exhibit 46 to reflect Defendants’ latest
production of additional Jones documents (which will be referred to as Exhibit 46A).

                                                          2
         Case 1:18-cv-02921-JMF Document 673 Filed 12/03/19 Page 3 of 4



       4. It is notable that each of the documents that Defendants conveniently claim “were
inadvertently not produced in discovery,” Defs.’ Letter, ECF 669-1, at 1, bears directly on
Defendants’ actual reasons for adding a citizenship question to the Census:

      First, documents referenced in NYIC Plaintiffs’ original Motion for an Order to Show
       Cause indicated that Defendants’ VRA rationale was concocted by the preeminent
       gerrymandering expert Dr. Hofeller, and that Defendants’ true purpose in adding a
       citizenship question was the opposite of what they publicly claimed—i.e., not to protect
       voting rights but to facilitate gerrymandering strategies “advantageous to Republicans
       and Non-Hispanic Whites,” NYIC Pls.’ Letter Motion for an Order to Show Cause, ECF
       595, at 1-2;

      Second, subsequently-discovered documents in Hofeller’s possession revealed that
       Hofeller had a long-standing relationship with: (1) Mark Neuman, Secretary Ross’s
       “trusted advisor” on census issues, who “act[ed] analogously to an agency employee,”
       Defs.’ Opp. to Mot. to Compel Neuman Documents, ECF 451, at 3; and (2) Jones, with
       whom Hofeller discussed the citizenship question on multiple occasions, see NYIC Pls.’
       Mot. for Sanctions, ECF 635, at 6;

      Third, documents from Mark Neuman, referenced in NYIC Plaintiffs’ Surreply, revealed
       that Neuman obtained sign-off from Hofeller and Oldham on a draft DOJ letter
       requesting the citizenship question, which he then texted to the acting head of the Civil
       Rights Division, John Gore; and that following his meeting with Gore, Neuman texted
       the Commerce Department General Counsel Peter Davidson, see Pls.’ Surreply, ECF
       665, at 2-4;

      Defendants’ latest production of documents from Jones shows that she played a
       significant role in reviewing Secretary Ross’s decisional memo, including sending
       comments to senior Commerce Department personnel that were in the possession of
       multiple custodians, but were never produced or logged, see supra.

        This is important context for Defendants’ arguments about the number of pages that they
actually produced. See Defs.’ Surreply, ECF 667, at 7. While Defendants produced tens of
thousands of pages of documents, they also happened to “inadvertently” omit critical documents
that connect the dots between their “contrived” VRA rationale, Dep’t of Commerce v. New York,
139 S. Ct. 2551, 2575 (2019), and a discriminatory scheme to facilitate the exclusion of
noncitizens altogether from the redistricting process for the benefit of “Republicans and Non-
Hispanic Whites,” Ex. 6 to Pls.’ Mot. for Sanctions at 9, ECF 635-1. Each time Defendants have
been caught concealing these highly relevant documents, they have assured Plaintiffs and the
Court that these were isolated mistakes and there are no other similar undisclosed documents
lurking.

        At a minimum, Defendants’ latest disclosures and their telling refusal to assure that all
relevant documents have now been disclosed warrant a full, court-ordered accounting of
Defendants’ search protocols, including: a comprehensive list of custodians searched; all
accounts and devices searched (including personal devices); all search procedures and terms used
for each custodian and account/device; the dates on which the searches were conducted; and

                                               3
         Case 1:18-cv-02921-JMF Document 673 Filed 12/03/19 Page 4 of 4



production of all litigation hold notices and document collection certifications. Defendants’
accounting should also include a report as to why responsive documents were not produced in a
timely manner; why relevant documents were omitted from production; and who was responsible
for these failures.

       For the reasons set forth in this letter, and in Plaintiffs’ previous submissions, this Court
should order sanctions of Defendants and Mark Neuman.




                                       Respectfully submitted,

                                       AMERICAN CIVIL LIBERTIES UNION
                                       ARNOLD & PORTER KAYE SCHOLER LLP

                                       By: /s/ Dale E. Ho

 Dale E. Ho                                           Andrew Bauer
 American Civil Liberties Union Foundation            Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                        250 West 55th Street
 New York, NY 10004                                   New York, NY 10019-9710
 (212) 549-2693                                       (212) 836-7669
 dho@aclu.org                                         Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                       John A. Freedman
 American Civil Liberties Union Foundation            Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                                  601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                            Washington, DC 20001-3743
 202-675-2337                                         (202) 942-5000
 sbrannon@aclu.org                                    John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org
                                   Attorneys for the NYIC Plaintiffs




                                                  4
